Exhibit Contact: Mary A. Chaput Chief Financial Officer (615) 614-4929 HEALTHWAYS REPORTS THIRD-QUARTER EARNINGS OF $0.26 PER DILUTED SHARE RAISES 2 NASHVILLE, Tenn. (Oct. 22, 2009) – Healthways, Inc. (NASDAQ: HWAY) today announced financial results for the third quarter and nine months ended September 30, 2009.Total revenues for the quarter were $181.6 million compared with revenues of $187.4 million for the three months ended September 30, 2008.Net income for the third quarter of 2009 was $8.8 million, or $0.26 per diluted share, which was two cents above the Company’s earnings guidance range.Net income for the third quarter of 2008 was $15.6 million, or $0.45 per diluted share. COMPARISON OF COMPONENTS OF NET INCOME PER DILUTED SHARE Three Months Ended September 30, 2009 2009 2008 Actual Guidance Actual Domestic $ 0.29 $ 0.22 – 0.25 $ 0.47 International (0.03 ) (0.02) – (0.01 ) (0.02 ) Net income per diluted share $ 0.26 $ 0.20 – 0.24 $ 0.45 Ben R.
